—Order unanimously reversed on the law with costs and motion granted. Memorandum: Supreme Court abused its discretion in denying claimant’s motion for leave to serve a late notice of claim (see, General Municipal Law § 50-e [5]). Upon our review of the rec*1034ord, we conclude that claimant’s delay in serving the notice of claim did not substantially prejudice defendant County of Monroe in maintaining its defense on the merits (see, General Municipal Law § 50-e [5]; Matter of DeMolfetto v City of New York, 216 AD2d 295). (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Late Notice of Claim.) Present — Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.